[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14671         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        APRIL 15, 2011
                                      ________________________        JOHN LEY
                                                                        CLERK
                              D.C. Docket No. 1:04-cr-20245-CMA-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

JULIO FELIX,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (April 15, 2011)

Before CARNES, WILSON, and BLACK, Circuit Judges.

PER CURIAM:

         Julio Felix, a federal prisoner proceeding pro se, appeals the denial of his

motion for an evidentiary hearing in anticipation of a 28 U.S.C. § 2255 motion
that he has yet to file.1 We review a district court’s denial of an evidentiary

hearing only for an abuse of discretion. Cf. United States v. Lagrone, 727 F.2d
1037, 1038 (11th Cir. 1984) (addressing the denial of a § 2255 motion without an

evidentiary hearing).

       Felix makes several arguments about why district court erred by not

granting his motion for an evidentiary hearing, but all of his arguments go to the

merits of a § 2255 motion he has yet to file and why that future motion should not

be time-barred. Those arguments are premature because Felix has not yet filed a §

2255 motion. The district court need not hold a hearing on speculative issues that

Felix may or may not raise in a future § 2255 motion, including whether his future

motion would be time-barred. Because nothing in the district court’s order

denying Felix’s motion precludes him from filing a § 2255 motion in the future

and arguing that it should not be time-barred, the district court did not abuse its

discretion in denying his premature motion for an evidentiary hearing.

       AFFIRMED.




       1
         We do not address whether the district court abused its discretion in denying Felix’s
motion for appointment of counsel because he expressly abandoned that issue in his reply brief to
this Court.

                                               2